Opinion by
Willson, J.
§ 238. Appeal bond from justice’s court; conditions in, held sufficient. Appellees having recovered a judgment for money against appellants, the latter appealed to the county court, executing an appeal bond conditioned that they would prosecute their appeal with effect, and would “pay off” the judgment, etc. The appeal was dismissed upon motion of appellees, upon the ground that the bond should have been conditioned that appellants would “pay off and satisfy the judgment,” etc., in the exact language of the statute. [Gen. Laws 18 th Leg. p. 91.] Held error to dismiss the appeal. The objection made to the bond is not a valid one. The judgment appealed from is for money only, and to “pay off” said judgment would be also to “satisfy” it. If the judgment had been of a character requiring something more of the defendant than the payment of money, the word “satisfy” would have been essential to the validity of the bond. [2 W. Con. Rep. §§ 26, 112, 793.]
Eeversed and remanded.